                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISION

 JAMES BOULWARE,                                )   Civil Action No.: 5:17-02640-MGL
                                                )
                                   Plaintiff,   )
                                                )
                     v.                         )             OPINION AND ORDER
                                                )
 NANCY A. BERRYHILL,                            )
 Acting Commissioner of Social Security,        )
                                                )
                         Defendant.             )
    ______________________________              )

       This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Kaymani D. West, made in accordance with 28 U.S.C.

636(b)(1)(B) and Local Civil Rule 73.02 for the District of South Carolina. Plaintiff James

Boulware (Plaintiff) brought this action seeking judicial review of the final decision of the

Commissioner of Social Security (Commissioner) denying Plaintiff’s claim for Disability

Insurance Benefits (DIB).

       On January 10, 2019, the Magistrate Judge issued a Report and Recommendation

in which she recommended the Court affirm the Commissioner’s decision denying

Plaintiff’s claim for DIB. ECF No. 17. Plaintiff filed no objections to the Report and

Recommendation.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination of those portions of the Report to which

specific objection is made, and the Court may accept, reject, or modify, in whole or in part,
the recommendation of the Magistrate Judge, or recommit the matter to her with

instructions. 28 U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district

court need not conduct a de novo review, but instead must “only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.2005).

       The Court has carefully reviewed the record and concurs in the recommendation of

the Magistrate Judge.      The Court adopts the Report and Recommendation and

incorporates it herein by reference. The decision of the Commissioner to deny benefits is

AFFIRMED.

       IT IS SO ORDERED.

                                                 s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE


January 31, 2019
Columbia, South Carolina




                                             2
